Per Curiam:
A careful reading of the order shows that it was the intention of the court that in reciting the defects alleged to have been found in the certificate of nomination the court intended to recite the claims made by the contestants *948with respect thereto, and did not find that those claims were sustained as a matter of fact. And the conclusion at which it arrived indicates clearly that it did not find as a matter of fact that the objections were sustained. The evidence before us shows that there were some apparent forgeries and irregularities in the petition of nomination, but does not show such facts with sufficient clearness, that such apparent forgeries and irregularities reduced the number of legal nominators below the requisite number, to justify in overruling the board of elections. The order appealed from is, therefore, affirmed. Present — Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Orders affirmed.